MEMORANDUM **
Pedro Ivan Aguilar-Quinonez appeals from the 77-month sentence imposed following his guilty-plea conviction for being an illegal alien found in the United States after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm, and remand with instructions to correct the judgment.
Aguilar-Quinonez contends that his Fifth Amendment rights were violated by the imposition of a condition of supervised release that requires him to report to a United States probation officer within 72 hours of reentering the United States. This contention is foreclosed by United States v. Rodriguez-Rodriguez, 441 F.3d 767, 771-73 (9th Cir.2006).
Aguilar-Quinonez also contends that 8 U.S.C. § 1326(b) is facially unconstitutional. This argument is foreclosed by United States v. Velasquez-Reyes, 427 F.3d 1227, 1229 (9th Cir.2005), and United States v. Weiland, 420 F.3d 1062, 1079 n. 16 (9th Cir.2005).
In accordance with United States v. Riv-erctr-Sanchez, 222 F.3d 1057, 1062 (9th Cir. | 2000), we remand the case to the district court with instructions that it delete from the judgment the reference to § 1326(b)(2). See United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to delete the reference to § 1326(b)).
AFFIRMED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.